Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Claims 1, 5, 8-11, 15, and 18-26 have been examined in this application.
The filling date of this application is October 02, 2018. Applicant has not claimed for domestic or foreign priority with respect to the submitted Application Data Sheet. Accordingly, a priority date of October 02, 2018 is being used for examination of this application.
No additional information disclosure statement (IDS) has been submitted to date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, 8-11, 15, and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The Claims are directed to an abstract idea, Methods of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level 
As per Claims 1 and 11, the claim recites “a method comprising:
receiving, an authorization request message comprising access data and a transaction value from an access device during a transaction; 
receiving, product data for the transaction; 
in response to receiving at least the transaction value and the product data, determining, a carbon offset value based on the product data, wherein the product data comprises one or more data items, wherein each data item represents a product or service and is associated with an item cost and an item identifier; 
storing, the carbon offset value in association with a transaction identifier; 
transmitting, the authorization request message to an authorizing entity, wherein the authorizing entity determines whether or not to authorize the transaction, and generates an authorization response message comprising an indication of whether or not the transaction is authorized, the transaction value, and an authorization code; 
receiving, the authorization response message comprising the indication of whether or not the transaction is authorized, the transaction value, and the authorization code; 
storing, the authorization code in association with the carbon offset value and the transaction identifier; 
after the transaction is authorized, receiving, a batch including authorized transaction records comprising a plurality of transaction identifiers and a plurality of 
retrieving, a plurality of carbon offset values, wherein the plurality of carbon offset values include the carbon offset value, and wherein the plurality of carbon offset values are associated with a plurality of stored transaction identifiers matching the plurality of transaction identifiers; 
adjusting, the plurality of transaction amounts in the batch using the plurality of carbon offset values to obtain a plurality of adjusted transaction amounts; 
responsive to adjusting the plurality of transaction amounts in the batch, transmitting, the batch to the authorizing entity, wherein the authorizing entity determines whether or not each of the plurality of transactions are associated with the authorization codes that indicate authorization of the transaction and applies the plurality of adjusted transaction amounts to a plurality of accounts; 
transmitting, a notification regarding the carbon offset value; 
receiving, a response with an indication to apply the carbon offset value; 
and applying, the carbon offset value to an account associated with the user.”
The limitation of the claims recited above, under its broadest reasonable interpretation, is directed to certain methods of organized human activity by commercial or legal interactions, performing fundamental economic practices, along with mathematical concepts. The method recited above is a commercial interaction between a consumer and a merchant conducting a transaction, wherein the transaction is being authorized by an authorizing entity (e.g. a bank), and adjusting the transaction amount according to the determined carbon offset values. The adjustment of 
This judicial exception is not integrated into practical application. In particular, the claims recite an additional element of “server computer”, “processor”, “memory device”, “non-transitory computer-readable medium”, “access device”, “network computer”, “transport computer”, “database”, “authorizing entity computer”, and “user device” to perform the method recited above by instructing the abstract idea to be performed “by” this generic computer component. These general computer components are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, which is not indicative of integration into a practical application; see MPEP 2106.05(f). For example, see Specifications [0015] disclosing that the access device may be generic components such as “POS, cellular phones, PDAs, PCs, etc.” in communication with the other computers, [0032] disclosing that the authorizing entity computer as a general computer used by an authorizing entity, [0035] disclosing transport computer as just a computer used by a commercial bank, [0036] disclosing network computer as a generic computer to process transactions, [0038] disclosing processor as generic components, [0039] disclosing memory and non-transitory computer readable medium as generic components, and [0032] disclosing the user device may be generic components such as “a cellular telephone, smart card, tablet, or laptop to the consumer”. The claims are merely using a computer as a tool to perform an abstract idea, wherein the transaction processing is simply “applied” to generic computer components to perform generic functions, such as: receive, store, transmit, adjust, and apply data. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claims also recite additional element “the authorization request message received by the network computer via a first communications channel that is configured for transmitting first messages in an ISO 8583 data format”. Transmitting messages in a particular format, such as the ISO 8583 data format, is selecting a particular data source or type of data to be manipulated, which is adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g). Therefore, the additional element of selecting a particular format of the message is not indicative of integration into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer based system is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer system, and selecting a particular data format to be manipulated adds insignificant extra-solution activity to the judicial exception. Additionally, the “batch file” process and “network communications” is well-understood, routine, conventional activities previously known to the industry. The adjusting of the transaction amounts is part of the abstract idea. The batch process itself is well known, the difference is the information contained in that batch process. The transfer of information over a network via first or second communications channel, like here to the network computers, is supported by case law, such as: OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Here, transmitting the batch file will not improve the network communication. See MPEP 2106.05(d).  Mere instructions to apply an exception using a generic computer system and adding insignificant extra-solution activity cannot provide an inventive concept. The claims are not patent eligible.
Regarding dependent claims, they are still directed to an abstract idea without significantly more.
Claims 5 and 15 recite “wherein the authorization request message comprises the access data and the product data.”
Claims 8 and 18 recite “further comprising: determining, by the network computer, whether or not the payment card is enrolled in a carbon offset program.”
Claims 9 and 19 recite “further comprising: determining, by the network computer, whether or not a resource provider associated with the access device is enrolled in a carbon offset program.”
Claims 10 and 20 recite “wherein determining the carbon offset value based on the product data further comprises: querying, by the network computer, an offset data database for offset data associated with the product data; receiving, by the network computer from the offset data database, the offset data; and determining, by the network computer, the carbon offset value based on the offset data.”
Claim 21 recites “further comprising: receiving, by the network computer, the authorization response message comprising the transaction value from the authorizing entity computer; and providing, by the network computer, the authorization response message comprising the transaction value to the access device.”
Claim 22 recites “wherein the one or more data items comprises a first data item and a second data item, the first data item associated with a first item cost and a first item identifier, the second data item associated with a second item cost and a second item identifier.”
Claim 23 recites “wherein determining the carbon offset value based on the product data further comprises: determining, by the network computer, a first carbon offset value based on the first item cost and the first item identifier of the first data item and a second carbon offset value based on the second item cost and the second item identifier of the second data item; and determining, by the network computer, the carbon offset value based on the first carbon offset value and the second carbon offset value.”
Claim 24 recites “wherein the item cost is a product cost, the item identifier is a product identifier, the access device is a point of sale terminal, and wherein the authorization request message further comprises the access data.”
Claim 25 recites “wherein receiving, by the network computer from the transport computer, the batch file further comprises: receiving a plurality of batch files from a plurality of transport computers.”
Claim 26 recites “wherein the batch file including authorized transaction records comprising the plurality of transaction identifiers and the plurality of transaction amounts corresponding to the plurality of transactions including the transaction are associated with a plurality of resource providers of a plurality of access devices including the access device.”
	These additional steps of each claims fail to remedy the deficiencies of their parent claim above because they are merely further limiting the rules used to conduct the previously recited abstract idea, and are therefore rejected for at least the same rationale as applied to their parent claim above.
	Claims 5, 8-10, 15, and 18-26, when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations fail to establish that the claims are sufficient to integrate into a practical application and do not amount to significantly more than the judicial exception. Similarly to the independent claims, each claim recites using a generic computer component and adds insignificant extra-solution activity to perform the abstract idea as mentioned above. Therefore, prong 2 and step 2B analysis are similar to above and these claims are not eligible.
Therefore, Claims 1, 5, 8-11, 15, and 18-26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Response to Arguments
Applicant's arguments, see pages 10 to 16, filed 11 June 2021, with respect to 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues, see pages 10 to 13, that the claims are not directed to an abstract idea. Examiner respectfully disagrees. The claimed method is a transaction processing, which is a fundamental economic practice, by interactions between a consumer and a merchant along with a bank to authorize the transaction, which is a commercial or legal interaction, by which a carbon offset value is a part of the transaction value, calculated by a mathematical concept from the purchased product of the transaction. Therefore, as explained above under 35 U.S.C. 101 rejection, under broadest reasonable interpretation, the claims are directed to an abstract idea under certain methods of organizing human activity and/or mathematical concepts.
Applicant argues, see page 13, that the alleged abstract idea is clearly integrated into a practical application. Examiner respectfully disagrees. Determining the carbon offset value during the transaction and adjusting the transaction amount in a batch file process is not a technological improvement, it is simply manipulating data (e.g. adding determined values to transaction amounts). The carbon offset value being determined based on product data from a transaction, stored in a database, then retrieved later to be used for adjusting the transaction amount at batch processing, is mere instructions to perform generic functions on a generic computer component to implement an abstract idea: determine data based on comparison (i.e. compare product data to stored calculation table or use a stored equation to perform calculation based on the product data), store data, and retrieve data. Additionally, transmitting messages in a particular format, is selecting a particular data source or type of data to be manipulated, which is adding insignificant extra-solution activity to the judicial exception. The claimed process does not recite a technological solution to a technological problem, but provides a business solution to a business problem, which may be to “help combat climate change” as the Applicant mentioned on page 13.
Applicant argues, see pages 14 to 16, that the claims recite significantly more. Examiner respectfully disagrees. As discussed above under 35 U.S.C. 101 rejection, the adjustment of the transaction amounts is part of the abstract idea, with the batch process itself being well known, and transfer of information over a network is not an improvement to the technology. The Examiner’s burden has been met in the rejection citing to support that the additional elements are generic components by the specification and MPEP 2106.05(f), data manipulation is insignificant extra-solution activity in MPEP 2106.05(g), and utilizing network to transfer of information supported by case laws and MPEP 2106.05(d). In combination, the additional elements do not amount to an inventive concept. Here the combination does not improve the functioning of the computer components, nor the network. There is no improvement to other technology or technical field, but merely the abstract idea, nor is the judicial exception with or used by a particular machine, or adding specific limitations other than is well-understood, routine and conventional or otherwise generally link the judicial exception to a particular technological environment. Therefore, the 35 U.S.C. 101 rejection is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vaswani et al. (U.S. 2010/0235209) discloses a system of retrieving electrical energy generation carbon impact information and notifying the user with the calculated carbon credit.
Jacobs et al. (U.S. 2014/00889073) discloses Systems and methods for managing carbon emission credits at a fuel dispensing station via a portable computing device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H JUNG whose telephone number is (571)270-5018.  The examiner can normally be reached on Mon - Fri 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H.J./           Examiner, Art Unit 3697                                                                                                                                                                                            
	
	/CHRISTINE M BEHNCKE/           Supervisory Patent Examiner, Art Unit 3697